Judgment of the Supreme Court, Queens County, entered August 1, 1967, reversed, on the law; new trial granted as to the cause for personal injuries, with costs to appellant to abide the event; and the cause for property injury is severed and an amended judgment is directed to be entered upon the. trial court’s dismissal of that cause at the close of plaintiff’s case. Findings of fact implicit in the verdict of the jury on the cause for personal injuries are affirmed. In this action stemming from a vehicular collision at an intersection controlled by traffic lights, it was error for the court to refuse to charge that a motorist, passing through a green light, has the right to assume that cross-traffic will heed the red light (Shea v. Judson, 283 N. Y. 393; Mealy v. Rennert, 9 N Y 2d 202; Foley v. State of New York, 265 App. Div. 682). Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.